Exhibit 10.27

LOGO [g68096g12i71.jpg]

ON Semiconductor

5005 East McDowell Road

Phoenix, AZ 85008

http://www.onsemi.com

 

Date: December 21, 2005

 

To: Bob Mahoney

 

From: Keith Jackson

 

Subject: Retention Agreement

 

--------------------------------------------------------------------------------

Employees are the most important part of ON Semiconductor. As a member of our
team your contributions have played an integral role in our success and we would
like to retain someone of your caliber as a valued member of our company. In
recognition of your efforts, we are pleased to offer you the following cash
incentive:

 

  •  

Participation in a one time retention bonus of $68,868 (less appropriate taxes)
paid in two equal payments of $34,434. Payments will be made as soon as
administratively feasible in the payroll cycle following the time period
described below:

 

  •  

$34,434 payable upon signing this agreement

  •  

$34,434 payable 12 months from the signing of this agreement

If you voluntarily terminate your employment with ON Semiconductor for any
reason during the two (2) year period from the date you sign this agreement, you
agree to repay ON Semiconductor, on a 24-month pro-rated basis from the date you
sign this agreement, the special retention bonus that you received on this date.
Additionally, you specifically authorize ON Semiconductor to deduct any
appropriate outstanding amounts from this pro-rated, bonus pay-back obligation
from any final paycheck(s) you may receive in the future.

We look forward to continuing our professional association with you into the
future.

I agree to the terms and conditions of this agreement as stated herein:

 

/s/    BOB MAHONEY        

    

1/4/06

Bob Mahoney      Date